Case 2:20-cv-06100-JMA-AKT Document 1-3 Filed 12/16/20 Page 1 of 9 PageID #: 7



 SUPREME COURT OF THE STATE OF NEW YORK
                                                                            Index No.: 606060/2020
 COUNTY OF SUFFOLK               '
                                                                            Date Purchased: 5-29-2020
 ------------------------------------------------------------------ -X
 LENDORA BOSWELL,
                                                                            SUMMONS
                                           PIaintiff,
                                                                            Plai.ntiff designates
                  -against-                                                 Suffolk County as the
                                                                            place of trial.
 HOBBY LOBBY STORES, TNC.,
                                                                            The basis of venue is:
                                           Defendant                        Plaintiff s Residence and
                                                                    X       Place of Occurrence

                                                                            Plaintiff resides at:
                                                                            46 Second Avenue
                                                                            Bay Shore, NY 11706


To the above named Defenciiants:

        1'ou are hereby summoned to answerthe coznplaint in this action, and to serve a copy ofyour
answver, or, if the coinplaint is not served with this summons, to serve a notice of appearance on the
Plaintiffs attorneys within tuent<T days after the service of this sununons, exclusive of the day of service,
where service is made bv delivery upon you personallv uithin the state, or, tivithin 30 days after completion
of service where service is rnade in any other manner. In case of votzr f ailure to appear or answer, judgment
will be taken aggainst yoti by default for the relief denianded in the complaint.

Dated:                   Great Neck, Neur York
                         1VIay 11, 2020
                                                            A;~::) /          w
                                                           STEV.EN R. Vi'IDOM, ESQ.
                                                                                    ~<
                                                                                    OD
                                                           THE YANKOWITZ LAW FIRM, P.C.
                                                           Attorne}js for Plaintiff
                                                           LEN'DORA BOS)XTELL
                                                           175 East Shore Road
                                                           Great Neck, .New York 1.1023
                                                           (516) 622-6200
                                                           Our File No. 891.1 -19
Case 2:20-cv-06100-JMA-AKT Document 1-3 Filed 12/16/20 Page 2 of 9 PageID #: 8



De.fendants•

HOBBY LOB.BY STORES, INC.
C/O Corporation Service Coinpany
80 State Street
Albany, New York 12207-2543



2052 Sunrise Hi-hxvay
Bay Shore, New York 11706
Case 2:20-cv-06100-JMA-AKT Document 1-3 Filed 12/16/20 Page 3 of 9 PageID #: 9




 SL?PREM.E COURT OF THE STATE OF NEW YORK
 COUNTY OF SUFFOLK                                                    Index No.: 606060/2020
                                                                X     Date Purchased: 5-29-2020
 L:EN:DORA BOSWEL:L.
                                                                      VERIFIED COIYIPLAINT
                                        Plaintiff.,

                 -against-

 HOBBY LOBBY STORES, INC.,

                                        Defendant
                                        --------------------------X
        Plaintiff by her attorneys, THE YANKOWITZ LAW FIRM, P.C. coinplaining of the

 Defendants, respectfull.y alleges, upon inforrnation and belief:

         7..    That at all times herein mentioned, the Plaintiff LEIDORA BOSWELL was and

 sti.11 is a resident of the County of Su£folk, State of New 'York.

        I.      That on November 20, 2019, the Defendant HOBBY LOBBY STORES, INC. was

 and still is a foreian business corporation duly organized and existina under and by virtue of the

 laws ofthe State of New Yo.rk.

        3.       That on November 20, 2019, the Defendant H.OBBY LOBBY STORES, I.NC. vv'as

 and still is authorized to do and did business in the County of Suffolk, State of New York:

        =1.     On and before November 20, 2019 and at all times herein mentioned, the Defendant

 HOBBY LOBBY STORES, INC., owned the prernises located at 2052 Sunrise Hi~htivay, Bay

 Shore, Cowity of Suffolk and State of New York.

         5.      On and before November 20, 2019 and at all times herein mentioned, the Defendant

 HOBBY LOBBY STORES, I.NC., its agents, ser4ants, licensees and/or ernployees leased the

 aforasaid premises.

                                                      ~~
Case 2:20-cv-06100-JMA-AKT Document 1-3 Filed 12/16/20 Page 4 of 9 PageID #: 10



        6.      On and before \ovember 20, 3019 and at all times herein mentioned, the Defendant

 HOBBY LOBBY STORES, INC., its agents, servants, licensees andior ernployees controlled the

 aforesaid prem.ises.

        7.      On and before \ovember 20, 2019 and at al1 times herein mentioned, the Defendant

 HOBBY LOBBY STORES, INC., its a~ents, servants, licensees andior employees operated the

 aforesaid premises.

        8.      On and before Novernber 20, 2019 and at all tinies herein rnentioned, Defendant

 HOBBY LOBBY STORES, INC., its agents, servants, licensees andlor emplovees managed the

 aforesaid premises.

         9.     On and before NoveFnber 20. 2019 and at all times herein mentioned, Dafendant

 HOBBY LOBBY STORES, INC., its agents, servants, licensees andior employees inaintainedthe

 aforesaid prexnises.

         1.0.   On and before November 20, 2019 and at all times he.rein inentioned, the Defendant,

 its agents, servants, andlor einployees operated a business and retail store at the aforesaid premises.

         11.    That on and beforeNovember?0,2019, the Defendant HOBBY LOBBY STORES,

 INC:, its agents, servants and/or employees had the duty and obligation to inspect, supervise,

 manage, maintain and keep the aforesaid prernises located at 2052 Sunt-ise HighNhuy, Bay Shore,

 County of Suffolk and State of New York. £ree from of tripping hazards, defects, unsafe> hazardous

 and dano'erous conditions and to provide safe ingress and egress to this Plaintiff,, public and its

 custoniers thereat.

         12.     On November 201 201.9, vvhile Plaintiff LENDORA BOSWELL xvas lawfiilly at the

 Defendant's aforesaid premises and a patrori of Defendant's said biisiness and r.etail store, she was


                                                    4
Case 2:20-cv-06100-JMA-AKT Document 1-3 Filed 12/16/20 Page 5 of 9 PageID #: 11



 caused to trip and fall and. sustain setrere and permanent injuries due to a tripping hazard and metal

 shelves inoved, placed, permitted and allowed to remain in the walkway andior aisle located thereat.

        13.      The above-mentioned occurrence and the results thereof were caused by the joint,

 several and concurrent negligence of the Defendant and;`or said Defendants' sery ants, agents, andJor

 employees in the oNkmership, leasing, operatio.n, management, maintenance. inspection, supervision

 and control of the aforesaid premises and the aforesaid walkway andlor aisle located thereat; in

 causing, allotving and permittina the aforesaid -walk-way and!or aisle at the aforesaid premises to be,

 become and rernain for a period of time after notice, either actual or constructive, to contain metal

 shelves inoved, placed, permitted, and allowed to remain and causina an unsafe, dangerous and

 hazardous condition and tripping hazard; in causina, creating, permitting and al lotiving the aforesaid

 tripping hazard, unsafe, danberous and hazar.dous condition; in causina, allowing and permitting a

 trap and tripping hazard. to exist at afor.esaid location; in failing to niaintazn the aforesaid premises,

 walkway and<or aisle at the aforesaid preznises in a reasonablti safe and proper condition; in. causing,

 allowing and permitting aforesaid prenlises and walk`vay and%or aisle to be, become and remain ai1

 unsafe, dangerous and hazardous condixion and tripping hazard; in causin~, creating, permitting and

 allowing the said tripping hazard, unsafe, dangerous and hazardous conditions; in failing to

 ameliorata and retnove said tripping hazard, unsafe, dangerous and hazardous conditions; in

 preventing Plaintiff s safe passage at said location; in failing to provide Plaintiff with safe and

 proper passage, inaress. and egress on the aforesaid premises; in causing, alloti~~ing and pennitking

 the existence of the aforesaid, tripping hazard, unsa.fe, dangerous and hazardous conditions to

 interfere with and prevent .Plaintiff s safe passage; in causing, allowing and permitti.ng the existence

 of a condition -,tihich constituted a trap, nuisance, menace, tripping hazard, and dakaer to persons


                                                     5
Case 2:20-cv-06100-JMA-AKT Document 1-3 Filed 12/16/20 Page 6 of 9 PageID #: 12



lawfully on aforesaid premises, wallcway and%or aisle thereat; in failing to have taken necessary steps

and measures to have prevented the above-mentioned location from being used tivhile in aforesaid

dangerous and hazardoiis condition, and tripping hazard; in failing to give Plaintiff adequate and

timely si-nal, notice or -vvanning of aforesaid condition; in negli4ently and carelesslv causing and

permitting the aforesaid premises and walkway andtor to be and remain in aforesaid condition for an

unreasonable length of time, resulting in a hazard to the Plaintiff and others; and in bein~ othenuise

negligent and careless in causin- the said unsafe, hazardous and dangerous conditions and trippina

hazard, and injuries to this Plaintif£

        14.    That no negliaence on. the part of the Plaintiff LENDORA BOSWELL contributed

to the occurrence alleged herein in an}j way whatsoever.

        15.    That because of the aforesaid unsafe, haaardous, defective and danIgerous preinises,

and byr reason of the culpable conduct and vvron~ful, nealit,Yent, careless, reckless, and unla~~mful

actions of the Defendant, its agents, servants, andlor employees, Plaintiff LENDORA BOSWELL,

,was caused to sustain serious injuries and to have suffered great pain, shock. inental. anguish and
bodilv injuries; and to become disabled; that these injuries and their effects will be permanent; as a

result of said inj'uries, Plaintiff was caused and will. continue to be caused to incur expenses for

medical care and attention. and Plaintiff LENDORA BOSWELL, was and w7ll continue to be

rendered tmable to perform. Plaintiff s nornlal activities and duties and has sustained a resultant loss

therefrom.

        16.     That this action falls kx:ithin one o.r more of the exceptions set forth in CPLR § 1602.




                                                   C~
Case 2:20-cv-06100-JMA-AKT Document 1-3 Filed 12/16/20 Page 7 of 9 PageID #: 13



         17.   That as a result of the fores;oing. Plaintiff LENDORA BOSWELL, has been

damaged in an arnount exceeding the j urisdictional limits ofali low er Courts which would otherwise

have jurisdiction,

         WHEREFORE, Plaintiff demands judgment aaainst the Defendant herein, in an arnount

exceedirig the jurisdictional limits of all lower court.s which would otherwise have jurisdf.ction

tobether with the costs and disbursements ofthis action.

Dated:         Great Neck, Ne,,v York
               May o~~ , 2020

                                              Yours, etc.


                                              STEVEN R. )&qDO:M, ESQ.
                                              THE YANIL0WITZ LAW FIRM. P.C.
                                              Attornevs for Plaintiff(s)
                                              LENDORA BOS WELL
                                              175 East Shore Road
                                              Great Neck. New York 11023
                                              Phone No.: (516) 622-6200
                                              Our File No. 8911 -19




                                                 7
Case 2:20-cv-06100-JMA-AKT Document 1-3 Filed 12/16/20 Page 8 of 9 PageID #: 14



                                 ATTORNEY'S VERIFICATI.OIv

        STEVEN R. WIDM, ESQ., an attorney duly admitted to practice before the Courts of the

 State of New York, aff rzns the follocNing to be true under the penalties of perjury: I am. an attorney

 at THE YANKOWITZ LAW FIRM. P.C., attorneys of record for Plaintiff. LENDORA BOS WELL.

 I have read the annexed COMPLAINT and knowthe content.s thereof: and the sanie are true to my

 knowledge, except those inatters therein which are stated to be al.leged upon information and belief,

 and as to those matters :C believe them to be true. My belief: as to those matters therein not stated

 upon knowledge, is based tipon facts, records, and other pertinent infomiation contained in my fi1es.

        This verification is made by me because Plaintiff is not presently in. the county wherein I

 maintain my offices.

 DATED:          Great Neck, Netiv York.
                 Mav (99, 2020



                                                STEVEN R. V4'IDOIq, ESQ.




                                                   E.
Case 2:20-cv-06100-JMA-AKT Document 1-3 Filed 12/16/20 Page 9 of 9 PageID #: 15



 Index No.
 SUPREME COURT OF THE STATE OF NEW YORK
 COUNITY OF S*UFFOLK

 LENDORA BOSWELL,

                                              Plaintiff,

                               -against-

 HOBBY LOBBY STORES, IN-C.,

                                              Defendant,
          ..................

                                 SIJMMONS AND VERIFIED COMPLAINT


                                 THE, YANKOWITZ LAW FIRIM., P.C.
                                             AttorneysJorPlaintiff(v)
                                              1.75 East Shore Road
                                           Great Neck, New York 11023
                                                 (516) 622-6200


 offf

 HOBBYLOBBY STORES, INC.
 CIO Corporation Service Company
 80 State Street
 Albany, New York 12207-2543

        -and-

 2052 Sunrise Higbway
 Bay Shore, New York 1. 1. 706




                                                           9
